Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action responsive to Applicant’s reply filed 4/26/2021.	
Claims 1-30 are pending.

Response to Amendment
	Applicant has amended the claims to include new limitations necessitating new search and consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8, 9, 11, 12, 15-19, 23, 24, 26, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bilal et al. (US 2014/0372356) in view of Varoglu et al. (US 2014/0223448).

Claim(s) 1-4, 8, 9, 11, 12, 15-19, 23, 24, 26, 27, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilal et al. (US 2014/0372356).


	Bilal does not specifically disclose: receiving a first information sent by a first application, wherein the first information is used to trigger a startup of a second application.
	However, Varoglu discloses: receiving a first information sent by a first application, wherein the first information is used to trigger a startup of a second application ([0004], the “travel destination” information is used during the “trigger” of the second application which is started up when the user interacts with it, [0042], triggering depends on how often user opens the second application).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Varoglu to ensure that information is available when a second application is started up, thereby not having to wait for the information to download. 



With respect to claim 3, Bilal discloses: wherein the determining, based on the second information of the first application and an available resource amount of a system of the computer device, whether to restrict the startup of the second application comprises: determining not to restrict the startup of the second application when the level information of the first application indicates that the application level of the first application is higher than a preset level ([0125]).  

With respect to claim 4, Bilal discloses: wherein the determining, based on at least one of information of the first application and an available resource amount of a system of the computer device, whether to restrict the startup of the second application comprises: determining to restrict the startup of the second application when the level information of the first application indicates that the application level of the first application is lower than or equal to a preset level (id.).  

With respect to claim 8, Bilal discloses: wherein application levels of applications in the system are classified based on at least one of historical use information, attribute 

With respect to claim 9, Bilal discloses: wherein at least one of: the historical use information comprises at least one of use frequency, duration of each use, or a jump relationship of the application ([0144], [0037]); the attribute information comprises information indicating whether the application is a basic application that ensures normal running of the system; or the current running status information comprises information indicating that the application is currently running in a foreground of the system, or is running in a background of the system and can be perceived by a user, or is running in the background and cannot be perceived by a user ([0038]).  

With respect to claim 11, Bilal discloses: wherein the method determining a manner of restricting the startup of the second application; and wherein the restricting the startup of the second application comprises: restricting the startup of the second application in the determined manner ([0124], [0125]).  

With respect to claim 12, Bilal discloses: wherein the determining a manner of restricting the startup of the second application comprises: determining the manner of restricting the startup of the second application based on at least one of the information of the first application, the available resource amount of the system, and a manner of triggering the startup of the second application by the first application (id. And [0020]).  



	Claims 16-19, 23, 24, 26, 27, and 29 recite similar limitations as claims 1-4, 8, 9, 11, 12, and 15 and are therefore rejected under the same rationale and citations.
	
Claim 30 recites similar limitations as claim 1 and is therefore rejected under the same rationale and citations.

Allowable Subject Matter
Claims 5-7, 10, 13, 14, 20-22, 25, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WISSAM RASHID/Primary Examiner, Art Unit 2195